Citation Nr: 1716452	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-08 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include as due to exposure to an environmental hazard in the Gulf War, and to also include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel
INTRODUCTION

The Veteran had active service from July 1988 to March 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's cardiovascular disability is attributable to a known clinical diagnosis, which was not incurred in or permanently aggravated by service or a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a currently diagnosed cardiovascular disability, to include as due to environmental hazard in the Gulf War, and to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in January 2009 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations, and applicable health records.

VA has provided medical examinations concerning the Veteran's claimed cardiovascular disability.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  While acknowledging that the information needed is given throughout the given opinion, taken and read as a whole, the Board finds that the opinion given by the May 2016 VA examiner provides the information needed to fairly decide the claim for service connection, including addressing the determinative issues of diagnosis and causation.  The examiner reviewed and commented on the claims file, directly commented on the Veteran's theories of entitlement, and described the disability in sufficient detail to enable the Board to make a fully informed decision on the claim.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The examiner specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the claim.  The Veteran's contentions were addressed.  Significantly, the examiner provided alternative etiologies for the Veteran's cardiovascular disorder.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examination and opinions have sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions made, when read as a whole, the Board finds that the May 2016 VA opinion is adequate.  

Additionally, as treatment records have been obtained and associated with the record, the requested opinion was obtained, and the further adjudication was conducted, the Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The relationship requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a disability which is aggravated by a service-connected disability.  In that instance, the Veteran will be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

When a claimant seeks benefits and the evidence is in relative equipoise, reasonable doubt is resolved in favor of the claimant, and the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Cardiovascular Disability

Private medical records show that the Veteran was diagnosed with an acute myocardial infarction in January 2006 and coronary artery disease in October 2008.  He underwent additional cardiac catheterization and bypass surgery in October 2011.  VA medical records indicate that the Veteran developed coronary artery disease at an unusually early age.  They also indicate a history of psychiatric symptoms since separation from service that was eventually diagnosed as mood disorder and PTSD.  The Veteran has established service connection for PTSD with mood disorder.  The Veteran had another acute myocardial infarction in May 2012.

The Veteran asserts that service connection for a cardiovascular disability is warranted as a result of exposure to environmental hazards while on active duty in the Persian Gulf.  He has specifically requested that the issue be framed as a cardiovascular disability in order to be considered under the auspices of 38 C.F.R. §§ 3.317 (2016).

Service connection may be established for certain disabilities under 38 C.F.R. § 3.317.  Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1)(2016).   The chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a), (b) (2016).

Pursuant to 38 U.S.C.A. § 1117, the definition of qualifying chronic disability includes:  (a) undiagnosed illness, (b) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, and (c) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2) (2016) .

Objective indications of a qualifying chronic disability include both signs, in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3)(2016).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multisymptom illness include:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g)(2016).

However, based on a careful review of the evidence of record, including the Veteran's post-service medical records, the Board finds that the Veteran's current symptoms are attributable to known clinical diagnoses of coronary artery disease and myocardial infarction.  Therefore, service connection for a cardiovascular disability cannot be granted due an undiagnosed illness due to service in the Persian Gulf as the claimed disability is medically diagnosed.  38 C.F.R. § 3.317 (2016). 

During the Board hearing, the Veteran asserted that his cardiovascular disability was caused or aggravated by service-connected posttraumatic stress disorder (PTSD), for which service connection was granted in a June 2011 rating decision.  Consequently, the Board has also considered if the Veteran's currently diagnosed cardiovascular disability was caused by or otherwise related to service or any service-connected disability.  The Board concludes that the preponderance of the evidence is against a finding of a relationship to service or to any service-connected disability.

At a July 2013 VA examination, the examiner opined that the claimed condition was less likely than not incurred or caused by service, as there was no documentation noted in the service medical records of the Veteran having cardiovascular problems.  The examiner also opined that the claimed condition was less likely than not due to or the result of PTSD, as although there is a relationship between stress and heart disease, coronary artery disease is most often due to atherosclerosis, which is a diagnosis that the Veteran had.  Therefore, the Veteran's coronary artery disease was not related to service-connected PTSD.

The examiner additionally noted that there was no documentation noted in the service medical records of the Veteran having been seen or treated for severe PTSD.  Therefore, it was less likely that coronary artery disease had been aggravated beyond the natural progression by PTSD.

The Board previously found that the opinions offered by the July 2013 VA examiner were inadequate for adjudicatory purposes.  Therefore, the Board remanded the claim for a new, complete, and adequate etiology opinion.

The requested VA opinion was provided in May 2016.  The examiner opined that the Veteran's cardiovascular disability was less likely than not incurred in service.  The examiner noted that there was no evidence or complaints of heart disease while the Veteran was on active duty.  The examiner also opined that the Veteran's cardiovascular disability was less likely than not proximately due to or the result of a service-connected disability.  The examiner specified that there was no medical evidence that the Veteran's PTSD could be the cause of his cardiovascular disease, as they were totally separate and distinct conditions with no known relationship.  The examiner added that there was no evidence to support that the Veteran's PTSD aggravated his cardiovascular disease beyond its natural course.  It was explained that PTSD is a psychological disorder that may, at times, have a transient effect on the body, but there was no evidence to support PTSD having a pathological link to cardiovascular disease and the Veteran's symptoms.  Specifically, the examiner stated that the most common causes of coronary artery disease include hypertension, hyperlipidemia, and obesity, and the Veteran had all of those risk factors.

The Board has carefully considered the post-service treatment records, but they do not support the presence of a continuity of symptomatology.  Further, the Veteran himself indicated on a Report of Medical History completed at the end of service that he did not have heart trouble.  That evidence also weighs against a finding of a continuity of symptomatology.

The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The lay statements describing the Veteran's pain are competent and credible.

However, the May 2016 VA examiner opined that it was less likely than not that the Veteran's cardiovascular disease was either caused by or aggravated by service or his service-connected PTSD.  The Board finds the May 2016 VA examiner's opinions to be more probative than the Veteran's assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinion of the VA examiner is highly probative because it was supported by detailed rationale and provided by a trained medical professional.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service, his PTSD, and the cardiovascular disability.  In particular, the examiner discussed the Veteran's other risk factors for developing cardiovascular disease.  The examiner considered the lay statements.  Accordingly, the May 2016 VA examiner's opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Veteran has not submitted any medical evidence to support the contention that his cardiovascular disability is related to service or to a service-connected disability.

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's service or service-connected disability and his cardiovascular disease is demonstrated by the competent evidence of record.  The Board is sympathetic to the Veteran in that it is clear he sincerely believes that his cardiovascular disease was caused by either service or PTSD.  However, the weight of the persuasive evidence of record does not support that contention.  The Board finds that the May 2016 VA examiner's opinion is the most persuasive evidence in this case.  The Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claim of entitlement to service connection for a cardiovascular disability, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cardiovascular disability, to include as due to exposure to an environmental hazard in the Gulf War, and to also include as secondary to service-connected PTSD, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


